DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebtekar et al. (2016/0,254,968) in view of Nagai et al. (2015/0,244,599).
For claims 1, 7, 8, Ebtekar teaches a network management apparatus performing a method (abstract, background, summary and claims; overview), the apparatus including processor, memory and instructions (Paras. 114, 119-122), comprising:
a storage unit configured to store information (Para. 60-63) indicating a correspondence relationship between information objects (Para. 72) related to a physical layer (Paras. 38-41) and information objects related to a logical layer (Paras. 34-35) in a network configuration (Paras. 30-31);
an acquisition unit configured to acquire a first information object related to a location where a failure occurs (Paras. 73-75) in the physical layer of the network configuration from the storage unit (Paras. 76-77);
an identification unit configured to identify (Paras. 82-83), as a failure influence range, a second information object associated with the first information object (Paras. 94-95) related to the location where the failure occurs (Paras. 92-93), of the information objects related to the logical layer stored in the storage unit, the first information object being acquired by the acquisition unit (Paras. 85-86, 88-91); and
an outputting unit configured to output information (Para. 59) indicating the failure influence range identified by the identification unit (Para. 78, 81-82, 107-108).
Ebtekar does not expressly disclose that this is a “failure influence range.”  Nagai teaches a method and system (abstract) in the relevant art (background, summary and claims) that includes this limitation (Paras. 281, 299).  At the time the invention was made, one of ordinary skill in the art would have added Nagai in order to provide improvements in determining correlations in problems (Para. 2).
For claim 2, Ebtekar teaches wherein
the storage unit further stores information about subscribers (Paras. 51-52) to a service by the network configuration in association with the information objects related to the logical layer (Paras. 45-49),
the identification unit identifies a piece of the information about the subscribers that is associated with the first information object related to the location where the failure occurs as information of a subscriber affected by the failure, the first information object being acquired by the acquisition unit (Paras. 95-97, 99), and
the outputting unit outputs the information of the subscriber affected by the failure, which is identified by the identification unit (Paras. 100-101).
For claim 3, Ebtekar teaches wherein
the information objects related to the physical layer include a port object indicating a communication port attached to a communication device (Para. 46),
the information objects related to the logical layer include a plurality of point objects indicating a generating location or a termination of communication (Paras. 79-80) and a line or surface object including a point object of the plurality of point objects (Paras. 104-105), and
the correspondence relationship between the information objects related to the physical layer and the information objects related to the logical layer includes a correspondence relationship between the port object and the point object (Paras. 100-101).
For claim 4, Ebtekar teaches wherein when the first information object related to the location where the failure occurs, acquired by the acquisition unit, is the port object, the identification unit identifies the port object as a failure influence range in the physical layer and identifies a point object associated with the identified port object and a line or surface object including the point object as a failure influence range in the logical layer (Para. 61).
For claim 5, Ebtekar teaches wherein
the information objects related to the physical layer include a device object indicating a communication device (Para. 38-41) having the communication port, and
the identification unit, when the first information object related to the location where the failure occurs, acquired by the acquisition unit is the device object, is the device object, identifies a communication device indicated by the device object and a port object indicating a communication port included in the communication device as a failure influence range in the physical layer, and identifies a point object associated with the identified port object and a line or surface object including the point object as a failure influence range in the logical layer (Paras. 100-101).
For claim 6, wherein
the information objects related to the physical layer include a medium object indicating a communication cable (Para. 54) connectable to the communication port (Para. 115); and
the identification unit, when the first information object related to the location where the failure occurs, acquired by the acquisition unit, is the medium object, identifies a communication cable indicated by the medium object and a port object indicating a communication port connectable to the communication cable as a failure influence range in the physical layer, and identifies a point object associated with the identified port object and a line or surface object including the point object as a failure influence range in the logical layer (Paras. 100-101).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELVIN H POLLACK/Primary Examiner, Art Unit 2445